August     28. 1951


Hon. D. E. McGlasson.              Jr.    Opinion    No. V-1260
County Attorney
Randall County                            Re:     Minimum compensation     of
Canyon. Texas                                     the District Clerk of Ran-
                                                  dall County.

Dear    Sir:

               Your      request   for an opinion    reads   as follows:

             “The District Clerk has requested  me to
       write you for an opinion as to the minimum sal-
       ary she should be able to receive under the law.”

             Randall County has a population of 13,774 inhabitants
according   to the last preceding   Federal    census, and the corn-
missioners”    court has determined      to compensate   its county of-
ficers on a salary basis.     Therefore,    the compensation    of the
district clerk is governed by the provisions       of Article  3912e-12,
V.C.S.   Att’y Gen. Op. V-457 (1947).

               Article     3912e-12, V.C.S.,     provides:

               ?n all counties of this State having a popula-
       tion of less than twenty thousand (20.000), according
       to the last preceding    Federal    Census, and in which
       counties the Commissioners         Courts have determined
       that the county officials   shall be compensated       on a
       salary basis, such Commissioners           Courts are auth-
       orized to fik the salaries    of county officials    ih such
       counties, their deputies, clerks and assistants.          Said
       compensation     shall be paid in monthly or semimonth-
       ly installments.   as said Court may determine.          Pro-
       vided, however, that no salary fixed herein by such
       Commissioners      Court shall be in an amount to ex-
       ceed Five Thousand, Four Hundred Dollars            ($5.400.-
       00) for the County Officers      ~ ~ .; provided, further
       that no salary shall be set at a figure lower than that
       paid for the Calender     Year 1946.” [Emphasis        added
       throughout.)
                                                                      -.,
Hon. D. E. McGlasson,       Jr., page 2     (V-1260)




           .Randall County had a population in 1948 according
to the 1940 Federal    census of 7,185 inhabitants.     Therefore,
the office of district clerk was not in existence by virtue of
Section 20 of Article    V. Constitution of Texas, and Article
1903, V.C.S.   For this reason, Article      3912g. V.C.S.. author-
izing an increase    in compensation    in an additional amount
not to exceed 25% of the sum allowed under the law for the
fiscal year 1948,‘cannot be applicable      to the District=
of Randall County.

            It is noted that the only limitation on the salaries
to be paid county officers    governed by Article   3912e-12 is
“that no salary fixed herein by such Commissioners          Court
shall be in an amount to exceed Five Thousand, Four Hundred
Dollars  ($5.400.00).   for the County Officers   ~ ~ e provided,,
further that no salary shall be set at a figure lower than that
paid for the Calendar     Year 1946.”

            Since the office of District  Clerk qf Randall County
was not in existence in 1946 for the reasons stated above, it
is our opinion that the underlined proviso of Article     3912e-12
is not applicable  to the District Clerk, and we know of no other      -.
provision  which prescribes     ,a minimum salary for such offi-
cer,

           You are therefore   advised that the amount of salary
to be paid the District Clerk of Randall County is left to the
sound discretion   of the commissioners’  court, provided,  such
salary shall be in an amount not to exceed $5400.00 per annum.
See Att’y Gen. Ops. O-2981 (1941) and V-749 (1948).

                              SUMMARY

            The Commissioners0      Court of Randall County
     is authorized  to set the salary of the district clerk
     at any amount not to exceed $5400 per annum. Art.
     3912e-12. V.C.S,

                                          Yours    very   truly,

APPROVED:                                 PRICE DANIEL
                                          Attorney General
Bruce Allen
County Affairs   Division

Everett Hutchinson
Executive Assistant                               Assistant

Charles  D. Mathews
First Assistant